Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
DETAILED ACTION
This application is a 371 of PCT/JP2018/033455.
The amendment filed on March 10, 2022 has been entered.
Claims 1 and 3-18 are pending.

Election/Restrictions
Applicant elected with traverse of Group I with a species election of the mutant glycine oxidase of a Bacillus glycine oxidase having the properties recited in claim 4 (mutant of Geobacillus kaustrohilius of SEQ ID NO:1) in the reply filed on August 25, 2021.  
Claims 8-12 and 14-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 25, 2021.

Interview Summary/Proposed claim amendments of February 16, 2022
Examiner notes that amendment of claim 3 filed on March 10, 2022 is different from the proposed amendment to claim 3 submitted for the Interview held on February 16, 2022.  The proposed amendment to claim 3 was limited to a mutant glycine oxidase having at least 95% sequence identity.  However, the amendment of claim 3 filed on march 10, 2022 is directed to a mutant glycine oxidase of a glycine oxidase having at least 95% sequence identity. Therefore, not all the rejections as indicated as overcome are withdrawn in the instant Office Action.

Drawings
Paragraph [0027] of the specification has been amended to recite the sequences disclosed in Figure 1-2.  Therefore, the objection to the Drawings has been withdrawn.  

Claim Objections
Claims 1, 3, 7, and 13 have been amended to recited italicized “Bacillus”.  Therefore, the objection to claims 1, 3, 7, and 13 has been withdrawn. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 3-6 and 13 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more (Step 1: YES).  The claim(s) recite(s) a mutant glycine oxidase derived from a thermophilic Bacillus, wherein the mutant has another amino acid, such an Arg residue, at the position corresponding to SEQ ID NO:1. This judicial exception is not integrated into a practical application because the claims encompass a glycine oxidase that is structurally identical to the naturally occurring Bacillus bataviensis glycine oxidase (see the 102(a)(1) rejection of Heylen below).  Because there is no difference in characteristics (structural, functional, or otherwise) between the claimed glycine oxidase and the naturally occurring glycine oxidase, the claimed glycine oxidase does not have markedly different characteristics, and thus are a “product of nature”.  Accordingly, the claims are directed to an exception (Step 2A: YES).  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed glycine oxidase is not markedly different form its naturally occurring counterpart because it conveys the same structural and functional information and the claims do not recite any additional features that could add significantly more to the exception (Step 2B: NO).   Accordingly, the claim does not qualify as eligible subject matter. 
Applicant's arguments filed March 10, 2022 have been fully considered but they are not persuasive. 
Applicant argues that claim 3 of the instant application is similar to Example 15 of the 2014 Interim Guidance on Patent Subject Matter Eligibility in that claim 3 of the instant application recites a mutant glycine oxidase derived from a glycine oxidase of the family Bacillus that has a least 95% sequence identity to SEQ ID NO:1 and the mutant oxidase has an amino acid sequence in which a 251st amino acid in SEQ ID NO:1 is substituted and the claimed mutant glycine has higher thermal stability and increased substrate specification in comparison with the wild-type glycine oxidase and therefore, the claimed mutant glycine oxidase is not a product of nature.
This is not found persuasive. Amended claim 3 is directed to any mutant glycine oxidase of a Bacillus glycine oxidase having at least 95% sequence identity to SEQ ID NO:1, which amounts to very little structure, and having a G251X substitution and any other amino acid mutations at any other amino acid positions.   MPEP 2113 states that “ [P]product by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.”.  In the instant case, the structure of the claimed mutant glycine oxidase implied is the same whether the glycine oxidase is obtained by making mutation(s) in a Bacillus glycine oxidase having at least 95% sequence identity to SEQ ID NO:1 or the glycine oxidase is obtained from a naturally occurring Bacillus bataviensis as long as the resulting product has the structural limitations recited in the claim.  Since the naturally occurring Bacillus bataviensis glycine oxidase has the structural limitations recited in the claim, not having a Gly residue or having an Arg residue at the position corresponding to the 251st amino acid of SEQ ID NO:1, the claims encompass a glycine oxidase that is structurally identical to the naturally occurring product.  Further, in response to applicant's argument that the naturally occurring Bacillus bataviensis glycine oxidase fails to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., claimed mutant glycine has higher thermal stability and increased substrate specification in comparison with the wild-type glycine oxidase) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Hence the rejection is maintained.	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 has been amended to recite a “specific activity of at least 1.2 unit/mg” and is no longer indefinite.  Therefore, the rejection of claim 1 and claims 2 and 7 depending therefrom under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.

Claim 2 has been cancelled.  Therefore, the rejection of claim 2 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn. 

Claims 3-4 have been amended to delete the limitation “represented by” and are no longer indefinite.  Therefore, the rejection of claims 3-4 and claims 5-6 and 13 depending therefrom under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn. 

Claim 3 has been amended to clarify that the glycine oxidase derived from Bacillus has at least 95% sequence identity to SEQ ID NO:1 and the claim is no longer indefinite.  Therefore, the rejection of claim 3 and claims 4-6 and 13 depending therefrom under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn. 
 
Claim 3 has been amended to clarify that the glycine oxidase derived from Bacillus has at least 95% sequence identity to SEQ ID NO:1 and the claim is no longer indefinite.  Therefore, the rejection of claim 3 and claims 4-6 and 13 depending therefrom under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.

Claim 1 and claim 7 depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a glycine at the 251st position of an amino acid sequence, in an amino acid motif of asparagine (N), glycine (G), cysteine c), and tyrosine (Y), of a wild-type glycine oxidase derived from thermophilic bacteria.." in lines 2-5. The metes and bounds of the above limitation are not clear in the context of the claim. It is unclear what amino acid position corresponds to position 251 because “an amino acid sequence” of the wild-type glycine oxidase derived from Geobacillus kaustophilus encompasses any sequence “derived from Geobacillus kaustophilus”, such as any mutants, and the amino acid position is not defined by a sequence identifier.  The amino acid position corresponding to a specific position can be easily confused depending on how sequences are aligned.  Therefore, it is unclear from the specification or from the claim as to what amino acid is at position 251 and therefore the claim is not fully defined. As such, the claims are rendered indefinite.    
Examiner suggests direct reference to amino acid positions with a sequence identifier.  This rejection is a result of the amendment of claim 1.
Applicant's arguments filed March 10, 2022 have been fully considered but they are not persuasive. 
Applicant argues that since claim 1 has been amended to include and clarify the limitation of cancelled claim 2 such that the “partial amino acid” sequence is clearly recites as the amino acid motif of NGCY as well as clarify that the glycine residue in the claimed motif is G251, the claim is definite.
This is not found persuasive. As discussed above, it is unclear what amino acid position corresponds to position 251 because “an amino acid sequence” of the wild-type glycine oxidase derived from Geobacillus kaustophilus encompasses any sequence “derived from Geobacillus kaustophilus”, such as any mutants, and the position is not defined by a sequence identifier.  The amino acid position corresponding to a specific position can be easily confused depending on how sequences are aligned.  Therefore, it is unclear from the specification or from the claim as to what amino acid is at position 251 and therefore the claim is not fully defined. As such, the claims are rendered indefinite.    

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1, from which claim 7 depends from, is limited to specific species of Geobacillus, such as Geobacillus kaustophilus.  However, claim 7 recites “Geobacillus” and non Geobacillus, such as “Paenibacillus”. Therefore, claim 7 fails to further limit the species of Geobacillus bacteria recited in claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
This rejection is a result of the amendment of claim 1.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-7 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' Claims 1 and 7 have been broadly interpreted as any mutant glycine oxidase of a Geobacillus kaustophilus glycine oxidase, wherein the mutant glycine oxidase has a mutation in a Gly residue in a motif of NGCY, and wherein the mutant glycine oxidase has the molecular weight, optimum temperature, optimum pH, thermal stability, pH stability, specific activity, and Km recited in claim 1.  Claims 3-6 and 13 have been broadly interpreted as any mutant glycine oxidase that is (1) derived from a glycine oxidase having at least 95% sequence identity to SEQ ID NO:1, (2) does not have a Gly residue at the position corresponding to SEQ ID NO:1, and (3) has any other amino acid mutations at any other amino acid positions.   Thus, the claims are directed to a genus of polypeptides having unknown structure but having the properties recited in claim 1 or having glycine oxidase activity.
As indicated in MPEP 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus. In addition, MPEP 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
The recitation of “a molecular weight of 40,000 + 2,000 daltons in SDS-polyacrylamide gel electrophoresis” “an optimum temperature of 45°C under a condition of pH 8.5 in presence of pyrophosphate”, “an optimum pH of pH 8.0 under a condition of 37°C in presence of pyrophosphate”, “a thermal stability being stable up to 70°C under a condition of pH 8.5 while retaining for 1 hour in presence of pyrophosphate”, “a pH stability being stable in a range of pH 5.5 to 10.0 under a condition of 4°C while retaining for 24 hours in presence of pyrophosphate”, “a specific activity of at least 1.2 units/mg, “a kinetic constant (Michaelis constant) Km of 0.2 mM or less”, and “glycine oxidase” fails to provide a sufficient description of the genus as it merely describes the functional features/physical properties of the genus of polypeptides without providing any definition of the structural features of the species within the genus.   The specification does not specifically define any of the species that fall within the genus.  The specification does not define any structural features commonly possessed by members of the genus that distinguish them from others.  One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus.   
The specification is limited to one representative species, a mutant of the Geobacillus kaustophilus glycine oxidase having the amino acid sequence of SEQ ID NO:1, wherein the mutant consists of a G251X amino acid substitution, has glycine oxidase activity, and has the molecular weight, optimum temperature, optimum pH, thermal stability, pH stability, specific activity, and Km recited in claim 1.  While MPEP 2163 acknowledges that in certain situations “one species adequately supports a genus,” it also acknowledges that “[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus.” In view of the widely variant species encompassed by the genus, the one example described above is not enough and does not constitute a representative number of species to describe the whole genus and there is no evidence on the record of the relationship between the structure of the glycine oxidase of SEQ ID NO:1 and the structure of any mutant glycine oxidase of the claimed genus.  Therefore, the specification fails to describe a representative species of the claimed genus. 
Further, with the aid of a computer, one of skill in the art could identify variants of SEQ ID NO:1 or a Bacillus/Geobacillus kaustophilus glycine oxidase having one or more amino acid modifications.  However, there is no teaching regarding which amino acids can vary from SEQ ID NO:1 (other than G251) or Bacillus/Geobacillus kaustophilus glycine oxidase and result in a polypeptide having glycine oxidase activity and/or the molecular weight, optimum temperature, optimum pH, thermal stability, pH stability, specific activity, and Km recited in claim 1.
An important consideration is that structure is not necessarily a reliable indicator of function.  In the instant case, there is no disclosure relating similarity of structure to conservation of function.  Conservation of structure is not necessarily a surrogate for conservation of function.  Since the claimed invention is that of an enzyme, and there is no disclosure of the domains responsible for glycine oxidase activity and/or the molecular weight, optimum temperature, optimum pH, thermal stability, pH stability, specific activity, and Km recited in claim 1, the absence of information may be persuasive that those of skill in the art would not take the disclosure as generic.  
Therefore, there are no known or disclosed mutants of SEQ ID NO:1 (other than the G251X mutant of SEQ ID NO:1) or mutants of Bacillus/Geobacillus kaustophilus glycine oxidase having glycine oxidase activity and/or the molecular weight, optimum temperature, optimum pH, thermal stability, pH stability, specific activity, and Km recited in claim 1.  As of the filing date, there was no known or disclosed correlation between a structure other than the mutant of SEQ ID NO:1, wherein the mutant consists of a G251X amino acid substitution and having glycine oxidase activity and/or the the molecular weight, optimum temperature, optimum pH, thermal stability, pH stability, specific activity, and Km recited in claim 1.  While general knowledge in the art may have allowed one of skill in the art to identify other polypeptides expected to have the same or similar tertiary structure, there is no general knowledge in the art about glycine oxidase activity and/or the molecular weight, optimum temperature, optimum pH, thermal stability, pH stability, specific activity, and Km recited in claim 1 to suggest that general similarity of structure confers said activity.  Accordingly, one of skill in the art would not accept the disclosure of the mutant of SEQ ID NO:1, wherein the mutant consists of a G251X amino acid substitution as representative of other polypeptides β-glucosidase activity.
Further, the specification is limited to a generic disclosure of mutant glycine oxidases derived from any Bacillus or Geobacillus and having the molecular weight, optimum temperature, optimum pH, thermal stability, pH stability, specific activity, and Km recited in claim 1.  The specification does not disclose how to make such glycine oxidase mutants from any Bacillus or Geobacillus.  At the time the invention was filed, neither the specification nor the art discloses mutant glycine oxidase derived from any Bacillus or Geobacillus other than the mutant of SEQ ID NO:1, wherein the mutant consists of a G251X amino acid substitution.  Therefore, at the time of filing, the level of the knowledge and skill in the art did not allow those skilled in the art to structurally envisage or recognize any mutant glycine oxidase derived from any Bacillus or any Geobacillus and having the molecular weight, optimum temperature, optimum pH, thermal stability, pH stability, specific activity, and Km recited in claim 1.  Accordingly, the specification does not provide a representative number of species or sufficient common structural features to show that the application would have been in possession of the claimed genus as a whole at the time of fling.    
Given this lack of description of the representative species encompassed by the genus of the claims, the specification fails to sufficiently describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize that applicants were in possession of the inventions of claims 1, 3-7 and 13. 
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.
Applicant's arguments filed March 10, 2022 have been fully considered but they are not persuasive. 
Applicant argues that since claim 1 has been amended to include the NGCY motif, the specification describes and supports other Geobacillus species having the NGCY motif, in which G251 is mutated, and the NGCY motif in conserved in the Geobacillus species recited in claim 1.
This is not found persuasive.  Claims 1 and 7 are not limited to a mutant of the Geobacillus kaustophilus glycine oxidase having the amino acid sequence of SEQ ID NO:1, wherein the mutant consists of a G251X amino acid substitution.  Instead, the claims encompass any mutant glycine oxidase of a Geobacillus kaustophilus glycine oxidase, wherein the mutant glycine oxidase has a mutation in a Gly residue in a motif of NGCY and has any other amino acid mutations at any other amino acid positions, and wherein the mutant glycine oxidase has the molecular weight, optimum temperature, optimum pH, thermal stability, pH stability, specific activity, and Km recited in claim 1.  The specification is limited to a generic disclosure of mutant glycine oxidases derived from any Bacillus or Geobacillus and having the molecular weight, optimum temperature, optimum pH, thermal stability, pH stability, specific activity, and Km recited in claim 1.  The specification does not disclose how to make such glycine oxidase mutants from any Bacillus or Geobacillus.  At the time the invention was filed, neither the specification nor the art discloses mutant glycine oxidase derived from any Bacillus or Geobacillus other than the mutant of SEQ ID NO:1, wherein the mutant consists of a G251X amino acid substitution.  While general knowledge in the art may have allowed one of skill in the art to identify other proteins expected to have the same or similar tertiary structure, there was no general knowledge in the art about having the properties of molecular weight, optimum temperature, optimum pH, thermal stability, pH stability, specific activity, and Km recited in claim 1 to suggest that general similarity of structure confers said properties.  Accordingly, the specification does not provide a representative number of species or sufficient common structural features to show that the application would have been in possession of the claimed genus as a whole at the time of fling.    
Applicant argues that since claim 3 has been amended to clarify that the mutant glycine oxidase is derived from a Bacillus glycine oxidase having at least 95% sequence identity to SEQ ID NO:1 and in which G251 is substituted, claims 3-6 and 13 comply with the written description requirement.
This is not found persuasive.  Claims 3-6 and 13 have been broadly interpreted as any mutant glycine oxidase that is (1) derived from a glycine oxidase having at least 95% sequence identity to SEQ ID NO:1, (2) does not have a Gly residue at the position corresponding to SEQ ID NO:1, and (3) has any other amino acid mutations at any other amino acid positions.   Thus, the claims are directed to a genus of polypeptides having unknown structure except not having a Gly residue at the position corresponding to 251 of SEQ ID NO:1, but wherein the polypeptide has glycine oxidase activity.  However, the specification is limited to a mutant of the Geobacillus kaustophilus glycine oxidase having the amino acid sequence of SEQ ID NO:1, wherein the mutant consists of a G251X amino acid substitution and said mutant has glycine oxidase activity. With the aid of a computer, one of skill in the art could identify variants of SEQ ID NO:1 having one or more amino acid modifications.  However, there is no teaching regarding which amino acids can vary from SEQ ID NO:1 (other than G251) and result in a polypeptide having glycine oxidase activity.  Accordingly, the specification does not provide a representative number of species or sufficient common structural features to show that the application would have been in possession of the claimed genus as a whole at the time of fling.    
Hence the rejection is maintained.   

Claims 1, 3-7 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the mutant of the glycine oxidase of SEQ ID NO:1, wherein the mutant consists of a G251X amino acid substitution, has glycine oxidase activity, and the molecular weight, optimum temperature, optimum pH, thermal stability, pH stability, specific activity, and Km recited in claim 1, does not reasonably provide enablement for polypeptides having unknown structure and having glycine oxidase activity and/or the molecular weight, optimum temperature, optimum pH, thermal stability, pH stability, specific activity, and Km recited in claim 1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988). They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
The breadth of the claims.
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' Claims 1 and 7 have been broadly interpreted as any mutant glycine oxidase of a Geobacillus kaustophilus glycine oxidase, wherein the mutant glycine oxidase has a mutation in a Gly residue in a motif of NGCY, and wherein the mutant glycine oxidase has the molecular weight, optimum temperature, optimum pH, thermal stability, pH stability, specific activity, and Km recited in claim 1.  Claims 3-6 and 13 have been broadly interpreted as any mutant glycine oxidase that is (1) derived from a glycine oxidase having at least 95% sequence identity to SEQ ID NO:1, (2) does not have a Gly residue at the position corresponding to SEQ ID NO:1, and (3) has any other amino acid mutations at any other amino acid positions.   Thus, the claims are directed to any polypeptide having unknown structure but having the properties recited in claim 1 or having glycine oxidase activity
The claims are not commensurate with the enablement provided by the disclosure with regard to the extremely large number of polypeptides.  In the instant case, the specification is limited to the mutant of the glycine oxidase of SEQ ID NO:1, wherein the mutant consists of a G251X amino acid substitution, has glycine oxidase activity, and the molecular weight, optimum temperature, optimum pH, thermal stability, pH stability, specific activity, and Km recited in claim 1,
The quantity of experimentation required to practice the claimed invention based on the teachings of the specification.
While enzyme isolation techniques, recombinant and mutagenesis techniques were known in the art at the time of the invention, e.g. mutagenesis, and it is routine in the art to screen for variants comprising multiple substitutions or multiple modifications as encompassed by the instant claims, the specific amino acid positions within the protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is unpredictable.  In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple substitutions.   
In the absence of: (a) rational and predictable scheme for making any mutants of SEQ ID NO:1 or any Bacillus/Geobacillus glycine oxidase having unknown structure and glycine oxidase activity, and the molecular weight, optimum temperature, optimum pH, thermal stability, pH stability, specific activity, and Km recited in claim 1, and (b) a correlation between structure and the function of glycine oxidase activity, and the molecular weight, optimum temperature, optimum pH, thermal stability, pH stability, specific activity, and Km recited in claim 1, the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.  One of skill in the art would have to test these infinite possible polypeptides to determine which polypeptides have glycine oxidase activity, and the molecular weight, optimum temperature, optimum pH, thermal stability, pH stability, specific activity, and Km recited in claim 1.  While enablement is not precluded by the necessity for routine screening, if a large amount of screening is required, as is the case herein, the specification must provide a reasonable amount of guidance which respect to the direction in which the experimentation should proceed so that a reasonable number of species can be selected for testing.  In view of the fact that such guidance has not been provided in the instant specification, it would require undue experimentation to enable the full scope of the claims.  
The state of prior art, the relative skill of those in the art, and predictability or unpredictability of the art.
Since the amino acid sequence of the mutant determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e. expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function.  In the instant case, neither the specification or the art provide a correlation between structure and activity such that one of skill in the art can envision the structure of any polypeptides having β-glucosidase activity or the property recited in claim 9 or predict said function of a polypeptide from its primary structure.  In addition, the art does not provide any teaching or guidance as to (1) which amino acids within the polypeptide of SEQ ID NO:1 or in any Bacillus/Geobacillus glycine oxidase that can be modified and which ones are conserved such that one of skill in the art can make the recited polypeptides having glycine oxidase activity, and the molecular weight, optimum temperature, optimum pH, thermal stability, pH stability, specific activity, and Km recited in claim 1, (2) which segments of the polypeptide of SEQ ID NO:1 or any Bacillus/Geobacillus glycine oxidase are essential for having glycine oxidase activity, and the molecular weight, optimum temperature, optimum pH, thermal stability, pH stability, specific activity, and Km recited in claim 1, and (3) the general tolerance of the polypeptide of SEQ ID NO:1 or any Bacillus/Geobacillus glycine oxidase to structural modifications and the extent of such tolerance.  The art clearly teaches that changes in a protein's amino acid sequence to obtain the desired activity without any guidance/knowledge as to which amino acids in a protein are required for that activity is highly unpredictable. At the time of the invention there was a high level of unpredictability associated with altering a polypeptide sequence with an expectation that the polypeptide will maintain the desired activity. For example, Studer (Residue mutations and their impact on protein structure and function: detecting beneficial and pathogenic changes.  Biochem. J. (2013) 449, 581–594.  – form PTO-892) teach that (1) protein engineers are frequently surprised by the range of effects caused by single mutations that they hoped would change only one specific and simple property in enzymes, (2) the often surprising results obtained by experiments where single mutations are made reveal how little is known about the rules of protein stability, and (3) the difficulties in designing de novo stable proteins with specific functions. 
The amount of direction or guidance presented and the existence of working examples.  
The specification is limited to the mutant of the glycine oxidase of SEQ ID NO:1, wherein the mutant consists of a G251X amino acid substitution, has glycine oxidase activity, and the molecular weight, optimum temperature, optimum pH, thermal stability, pH stability, specific activity, and Km recited in claim 1.   However, the speciation fails to provide any information as to (1) specific substrates associated with any mutant of SEQ ID NO:1 or any mutant of a Bacillus/Geobacillus glycine oxidase, or (2) structural elements required in a polypeptide having glycine oxidase activity, and the molecular weight, optimum temperature, optimum pH, thermal stability, pH stability, specific activity, and Km recited in claim 1.  No correlation between structure and function of having glycine oxidase activity, and the molecular weight, optimum temperature, optimum pH, thermal stability, pH stability, specific activity, and Km recited in claim 1 has been presented.  There is no information or guidance as to which amino acid residues in the polypeptide of SEQ ID NO:1 (other than the single amino acid, G251) or in any Bacillus/Geobacillus glycine oxidase that can be modified and which ones are to be conserved to create a polypeptide having glycine oxidase activity, and the molecular weight, optimum temperature, optimum pH, thermal stability, pH stability, specific activity, and Km recited in claim 1.  
Thus, in view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability of the prior art in regard to structural changes and their effect on function and the lack of knowledge about a correlation between structure and function, an undue experimentation would be necessary one having ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims.   The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of polypeptides having the desired biological characteristics recited in the claims are unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Applicant's arguments filed March 10, 2022 have been fully considered but they are not persuasive. 
Applicant argues that since claims 1 and 3 have been amended as discussed above and the high level of homology of respective glycine oxidases sequences, a person of skill in the art would be able to introduce a mutation in one of the Geobacillus species recited in claim 1 that results in a substitution of the glycine at the 251st position in the NCBY without undue experimentation.  
This is not found persuasive.  The claims are not limited to a mutant of the Geobacillus kaustophilus glycine oxidase, one of the Geobacillus species glycine oxidase recited in claim 1, or the glycine oxidase having at least 95% sequence identity to SEQ ID NO:1, wherein the mutant consists of a G251X amino acid substitution.  Instead, the claims encompass any mutant glycine oxidase of a Geobacillus kaustophilus glycine oxidase, one of the Geobacillus species glycine oxidase recited in claim 1, or the glycine oxidase having at least 95% sequence identity to SEQ ID NO:1, wherein the mutant glycine oxidase has a mutation in a Gly residue in a motif of NGCY or at position 251 of SEQ ID NO:1 and has any other amino acid mutations at any other amino acid positions, and wherein the mutant glycine oxidase and/or has the molecular weight, optimum temperature, optimum pH, thermal stability, pH stability, specific activity, and Km recited in claim 1.  The specification does not disclose structural elements (other than having an amino acid substitution at the position corresponding to G251 of SEQ ID NO:1) required in a polypeptide having glycine oxidase activity and/or having the molecular weight, optimum temperature, optimum pH, thermal stability, pH stability, specific activity, and Km recited in claim 1..  While general knowledge in the art may have allowed one of skill in the art to identify other proteins expected to have the same or similar tertiary structure, there is no general knowledge in the art about polypeptides having glycine oxidase activity and/or having the molecular weight, optimum temperature, optimum pH, thermal stability, pH stability, specific activity, and Km recited in claim 1. This would clearly constitute undue experimentation.  While enablement is not precluded by necessity of routine screening if a large amount of screening is required, the specification must provide a reasonable amount of guidance with respect to the direction in which the experimentation should proceed.  As discussed above, predictability of which changes can be tolerated in an amino acid sequence and obtain the desired activity requires a specific knowledge of and guidance with regard to which specific amino acids in SEQ ID NO:1 (other than G251) can be modified such that mutant has glycine oxidase activity and/or having the molecular weight, optimum temperature, optimum pH, thermal stability, pH stability, specific activity, and Km recited in claim 1. It is this specific guidance that applicants do not provide.  While the art may teach in general the structure of conserved domains, such teachings will not reduce the burden of undue experimentation on those of ordinary skill in the art.    
Hence the rejection is maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 3-6 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heylen (K6D334_9BACI. UniProtKB Database. July 5, 2017 – cited previously on form PTO-892).
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' Claims 3-6 and 13 have been broadly interpreted as any mutant glycine oxidase that is (1) derived from a glycine oxidase having at least 95% sequence identity to SEQ ID NO:1 and (2) a mutation at the position corresponding to 251 of SEQ ID NO:1 and any other amino acid mutations at any other amino acid positions.   
Heylen discloses a Bacillus bataviensis glycine oxidase (page 1).  Regarding claim 3, (1) the glycine oxidase of Heylen has an amino acid other than a glycine at the position corresponding to G251 of SEQ ID NO:1 (see the sequence alignment below, wherein the position corresponding to G251 of SEQ ID NO:1 is underlined), and (2) MPEP 2113 states that “ [P]product by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.”.  In the instant case, the structure of the claimed mutant glycine oxidase implied is the same whether the mutant is obtained from SEQ ID NO:1, from a non-thermophilic Bacillus or from any source as long as the resulting product has the structural limitations recited in the claim.  Since the glycine oxidase of Heylen has the structural limitations recited in the claim, as discussed above, the product is still the same and is within the scope of the claimed invention.  Regarding claims 4-6, the glycine oxidase of Heylen has an Arg residue (a basic amino acid ) at the position corresponding to G251 of SEQ ID NO:1 (see the sequence alignment below, wherein the position corresponding to G251 of SEQ ID NO:1 is underlined).  Regarding claim 13, MPEP 2113 states that “ [P]product by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.”.  In the instant case, the structure of the claimed mutant glycine oxidase implied is the same whether the mutant is obtained from SEQ ID NO:1, from a non-thermophilic Bacillus/Geobacillus or from any source as long as the resulting product has the structural limitations recited in the claim.  Since the glycine oxidase of Heylen has the structural limitations recited in the claim, as discussed above, the product is still the same and is within the scope of the claimed invention.  Therefore, the reference of Heylen anticipates claims 3-6 and 13.
Applicant's arguments filed March 10, 2022 have been fully considered but they are not persuasive. 
Applicant argues that Heylen does not disclose or suggest the mutant glycine oxidase as recited in amended claim 3 because the glycine oxidase of Heylen is a Bacillus bataviensis glycine oxidase and thus is not a mutant glycine oxidase.  
This is not found persuasive.  MPEP 2113 states that “ [P]product by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.”.  In the instant case, the structure of the claimed mutant glycine oxidase implied is the same whether the mutant is obtained by making mutation(s) in SEQ ID NO:1 or obtained from a non-thermophilic Bacillus or from any source as long as the resulting product has the structural limitations recited in the claim.   Claims 3-6 and 12 have been broadly interpreted as any mutant glycine oxidase that is (1) derived from a glycine oxidase having at least 95% sequence identity to SEQ ID NO:1 and (2) a mutation at the position corresponding to 251 of SEQ ID NO:1 and any other amino acid mutations at any other amino acid positions.  Since the glycine oxidase of Heylen has the structural limitations recited in the claims, the product is still the same and is within the scope of the claimed invention.  
Hence the rejection is maintained.

Claim(s) 3-6 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosini (The FEBS Journal, June 9, 2014, 13 pages –form PTO-1449).
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' Claims 3-6 and 13 have been broadly interpreted as any mutant glycine oxidase that is (1) derived from a glycine oxidase having at least 95% sequence identity to SEQ ID NO:1 and (2) a mutation at the position corresponding to 251 of SEQ ID NO:1 and any other amino acid mutations at any other amino acid positions.  
Rosini discloses mutants of a Bacillus subtilis glycine oxidase, such as the H244R mutant (abstract, 1st full paragraph at page 3461 and Tables 1-3).  The amino acid H244 of the glycine oxidase of Rosini corresponds to G251 of SEQ ID NO:1 of the instant application (see the sequence alignment below, wherein the position corresponding to G251 of SEQ ID NO:1 is underlined). Regarding claim 3, (1) the H244R mutant glycine oxidase of Rosini comprises an amino acid sequence comprising of as little as two contiguous amino acids of SEQ ID NO:1 of the instant application (see Figure 3 and see the sequence alignment below), (2) the H244R mutant glycine oxidase of Rosini has an Arg residue at the position corresponding to G251 of SEQ ID NO:1 (Tables 1-3 and see the sequence alignment below, wherein the position corresponding to G251 of SEQ ID NO:1 is underlined), and (3) MPEP 2113 states that “ [P]product by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.”.  In the instant case, the structure of the claimed mutant glycine oxidase implied is the same whether the mutant is obtained from SEQ ID NO:1, from non-thermophilic Bacillus subtilis or from any source as long as the resulting product has the structural limitations recited in the claim.  Since the H244R mutant glycine oxidase of Rosini has the structural limitations recited in the claim, as discussed above, the product is still the same and is within the scope of the claimed invention.  Regarding claims 4-6, the H244R mutant glycine oxidase of Rosini has an Arg residue (basic amino acid) at the position corresponding to G251 of SEQ ID NO:1 (Tables 1-3 and see the sequence alignment below, wherein the position corresponding to G251 of SEQ ID NO:1 is underlined).  Regarding claim 13, MPEP 2113 states that “ [P]product by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.”.  In the instant case, the structure of the claimed mutant glycine oxidase implied is the same whether the mutant is obtained from SEQ ID NO:1, from Bacillus subtilis or from any source as long as the resulting product has the structural limitations recited in the claim.  Since the H244R mutant glycine oxidase of Rosini has the structural limitations recited in the claim, as discussed above, the product is still the same and is within the scope of the claimed invention.  Therefore, the reference of Rosini anticipates claims 3-6 and 13.
Applicant's arguments filed March 10, 2022 have been fully considered but they are not persuasive. 
Applicant argues that Rosini does not disclose or suggest the mutant glycine oxidase as recited in amended claim 3 because the B. subtilis glycine oxidase of Rosini does not comprise the NGCY motif and the B. subtilis glycine oxidase of Rosini is not a thermophilic bacteria.  
This is not found persuasive.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., not comprising the NGCY motif) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Regarding the glycine oxidase of Rosini not being a thermophilic glycine oxidase, MPEP 2113 states that “ [P]product by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.”.  In the instant case, the structure of the claimed mutant glycine oxidase implied is the same whether the mutant is obtained by making mutation(s) in SEQ ID NO:1 or is obtained from a non-thermophilic Bacillus or from any source as long as the resulting product has the structural limitations recited in the claim.  Since the glycine oxidase of Rosini has the structural limitations recited in the claims, as discussed above, the product is still the same and is within the scope of the claimed invention.  
Hence the rejection is maintained.


Claim Rejections - 35 USC § 103
Applicant’s arguments, see pages 15-18 of the Remarks, filed March 10, 2022, with respect to claims 1-7 and 13 have been fully considered and are persuasive.  The rejection of claims 1-7 and 13 has been withdrawn. 

Request for Rejoinder

Applicant has requested rejoinder of claims 8-12 and 14-18 if the pending rejections have been overcome.  The pending rejections have not been overcome.  The lack of unity will be reconsidered when all the claims directed to the elected invention are in condition for allowance, and the nonelected invention(s) will be considered for rejoinder.  
	

Conclusion

	Claims 1 and 3-18 are pending.

	Claims 8-12 and 14-18 are withdrawn.

	Claims 1, 3-7 and 13 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652    
Sequence alignment between SEQ ID NO:1 of the instant application “Qy” and glycine oxidase of Heylen “Db”

K6D334_9BACI
ID   K6D334_9BACI            Unreviewed;       376 AA.
AC   K6D334;
DT   09-JAN-2013, integrated into UniProtKB/TrEMBL.
DT   09-JAN-2013, sequence version 1.
DT   02-DEC-2020, entry version 27.
DE   SubName: Full=Glycine oxidase ThiO {ECO:0000313|EMBL:EKN66912.1};
GN   ORFNames=BABA_13527 {ECO:0000313|EMBL:EKN66912.1};
OS   Bacillus bataviensis LMG 21833.
OC   Bacteria; Firmicutes; Bacilli; Bacillales; Bacillaceae; Neobacillus.
OX   NCBI_TaxID=1117379 {ECO:0000313|EMBL:EKN66912.1, ECO:0000313|Proteomes:UP000006316};
RN   [1] {ECO:0000313|EMBL:EKN66912.1, ECO:0000313|Proteomes:UP000006316}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=LMG 21833T {ECO:0000313|Proteomes:UP000006316};
RX   PubMed=23087684;
RA   Heylen K., Keltjens J.;
RT   "Redundancy and modularity in membrane-associated dissimilatory nitrate
RT   reduction in Bacillus.";
RL   Front. Microbiol. 3:371-371(2012).
CC   -!- PATHWAY: Cofactor biosynthesis; thiamine diphosphate biosynthesis.
CC       {ECO:0000256|ARBA:ARBA00004948}.
CC   -!- CAUTION: The sequence shown here is derived from an EMBL/GenBank/DDBJ
CC       whole genome shotgun (WGS) entry which is preliminary data.
CC       {ECO:0000313|EMBL:EKN66912.1}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; AJLS01000097; EKN66912.1; -; Genomic_DNA.
DR   RefSeq; WP_007085704.1; NZ_AJLS01000097.1.
DR   STRING; 1117379.BABA_13527; -.
DR   EnsemblBacteria; EKN66912; EKN66912; BABA_13527.
DR   PATRIC; fig|1117379.3.peg.2793; -.
DR   eggNOG; COG0665; Bacteria.
DR   OrthoDB; 912110at2; -.
DR   UniPathway; UPA00060; -.
DR   Proteomes; UP000006316; Unassembled WGS sequence.
DR   GO; GO:0050660; F:flavin adenine dinucleotide binding; IEA:InterPro.
DR   GO; GO:0016491; F:oxidoreductase activity; IEA:UniProtKB-KW.
DR   GO; GO:0009229; P:thiamine diphosphate biosynthetic process; IEA:UniProtKB-UniPathway.
DR   Gene3D; 3.50.50.60; -; 1.
DR   InterPro; IPR006076; FAD-dep_OxRdtase.
DR   InterPro; IPR036188; FAD/NAD-bd_sf.
DR   InterPro; IPR012727; Gly_oxidase_ThiO.
DR   Pfam; PF01266; DAO; 1.
DR   SUPFAM; SSF51905; SSF51905; 1.
DR   TIGRFAMs; TIGR02352; thiamin_ThiO; 1.
PE   4: Predicted;
KW   Oxidoreductase {ECO:0000256|ARBA:ARBA00023002};
KW   Reference proteome {ECO:0000313|Proteomes:UP000006316}.
FT   DOMAIN          6..352
FT                   /note="DAO"
FT                   /evidence="ECO:0000259|Pfam:PF01266"
SQ   SEQUENCE   376 AA;  41440 MW;  B933FE0488961ED3 CRC64;

  Query Match             46.5%;  Score 893.5;  DB 262;  Length 376;
  Best Local Similarity   49.1%;  
  Matches  183;  Conservative   65;  Mismatches  120;  Indels    5;  Gaps    4;

Qy          1 MTHRYDVAIVGGGVIGAAIGFELAKRRHRVAIFEKGTMGSGASSAAAGMLGAQSEFSTSS 60
              | : :|| |:|||:||::| ::|:|   :| | ||  :   ||||||||| ||:|     
Db          1 MENSFDVIIIGGGIIGSSIAYQLSKMGRKVVILEKDRLACQASSAAAGMLAAQAEIEQDG 60

Qy         61 PLVPLALQSRALMPALAEELRERTGIDIGLVEKGLIKLATTEEEADDLYRHYTFWRGIGE 120
              ||  :||:|||: | |: || | ||||| || ||::|:| ||| |  :::  || |    
Db         61 PLFQMALKSRAMFPTLSSELFEYTGIDIELVNKGMLKIAETEEIASIVHKQVTFQRKWDP 120

Qy        121 PVQWLTKGEALEMEPRLAAEALAGAMYIPGDGQVSAPDLAAALAYAAASAGACLYEYTEV 180
               : || | | ||:|| | : :::|||::| || |   :|: | | |||  |  : |||||
Db        121 AITWLDKKELLELEPSL-SPSISGAMFLPNDGHVQPANLSRAYAQAAAYFGTEIREYTEV 179

Qy        181 FDIRSDSSGHV--LDTTGGTFAAEAVVIASGAWAARLGARVGLSLSVYPVKGECVMVRAP 238
                |  : :| |  ::|: |    | ||:|:|||||:|    || ::||||||||  ||  
Db        180 VSINYE-NGQVKGVNTSHGVIHGEQVVVATGAWAAKLMRESGLEINVYPVKGECFSVRPE 238

Qy        239 VPLLQTTVFAKNGCYIVPKSGNRLLIGATSTPGTFDRRVSAGGVMNLLHRAAHLVPDIEQ 298
               |:: ||:|:   ||:|||    : ||||    |||: |:  |: :|: ||  |||:: :
Db        239 KPVINTTIFSDKRCYLVPKRNGEIYIGATMIEHTFDQTVTPRGIASLIERATQLVPELNE 298

Qy        299 AEWVASWSGIRPQTEDGLPYLGEHPERRGLFVAAGHYRNGILLSPLTGLLVADLV-ERKE 357
              | |   |||||||| ||:||:||||  :||:|||||:|||||| |:|| |||||: ||  
Db        299 APWERVWSGIRPQTGDGMPYIGEHPSWKGLYVAAGHFRNGILLGPITGKLVADLLAERLL 358

Qy        358 TAFDLAPFSLTRH 370
                  |: | | ||
Db        359 DRTLLSAFHLERH 371

                





















Sequence alignment between the glycine oxidase of SEQ ID NO:1 of the instant application “Query” and the Bacillus subtilis glycine oxidase of Rosini (“Sbjct”)

 


    PNG
    media_image1.png
    477
    784
    media_image1.png
    Greyscale